Citation Nr: 0023776	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.J., W.T. and W.J.

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1961 to September 1961 and on active duty from May 1963 to 
August 1967.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran and her children testified before the undersigned 
Board member at an October 1999 hearing at the Louisville, 
Kentucky RO.


FINDINGS OF FACT

1.  The veteran died in August 1998.

2.  The veteran was discharged from service in August 1967.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and an eighty 
percent evaluation had been assigned effective from August 
27, 1986. 

4.  In a March 1979 rating decision, the RO awarded the 
veteran a total rating on the basis of individual 
unemployability (TDIU) due to his service-connected bilateral 
hearing loss.  

5.  Thereafter, in a June 1981 rating decision, the RO 
terminated this benefit.  

6.  In a November 1982 decision, the Board denied restoration 
of the TDIU. 

7.  The veteran sought to reopen his claim for TDIU in August 
1986, but the claim was denied by the RO in an October 1987 
rating decision, which the veteran did not appeal. 

8.  The appellant has not alleged that the November 1982 
Board decision or the October 1987 rating decision was 
clearly and unmistakable erroneous.

9.  The above facts are not in dispute.

10.  The claim for service connection for the cause of the 
veteran's death is not plausible. 


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is without legal merit. 38 U.S.C.A. §§ 1318, 
7105 (West 1991); 38 C.F.R. §§ 3.22, 3.104, 3.105(e), 20.1106 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence or aggravation of certain chronic 
diseases, including cardiovascular disease, may be presumed 
if such disease is manifested to a degree of 10 percent 
within one year after the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection is also granted for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

As a preliminary matter, the Board must determine whether the 
appellant presented evidence of a well-grounded claim that 
is, whether she has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit at 
92. 

According to the death certificate, the veteran died in 
August 1998, at the age of 54, from a myocardial infarction.  
No autopsy was conducted.

At the time of his death, the veteran was service-connected 
for bilateral hearing loss, evaluated as 80 percent disabling 
from August 27, 1986.

The appellant contends that the veteran's fatal myocardial 
infarction was the result of depression caused by the 
veteran's service-connected bilateral hearing loss.  The 
Board finds the appellant's claim not to be well grounded.  
In this regard, while there is post-service evidence that the 
veteran's depression was caused by his service-connected 
bilateral hearing loss, the record does not contain any 
medical evidence suggesting that such depression played any 
causal role in the veteran's death.  Moreover, there is no 
medical evidence suggesting that any cardiovascular disorder 
was present in service or until many years thereafter or 
suggesting that it was etiologically related to service or a 
service-connected disability. 

The only evidence linking the veteran's death to his service-
connected bilateral hearing loss or to depression caused by 
such hearing loss, is the theory advanced by the appellant 
and her son and daughters at an October 1999 hearing at the 
Louisville, Kentucky RO; however, as lay persons, they are 
not qualified to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the claim for service connection for the 
cause of the veteran' death is not well grounded.




II.  DIC Benefits under the Provisions of 38 U.S.C.A. § 1318

In pertinent part, section 1318(a) of Title 38, United States 
Code, provides that benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected if the veteran's death 
was not caused by his or her willful misconduct and the 
veteran was in receipt of or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of but would have been 
entitled to receive compensation at the time of death for a 
service-connected disablement that either:  was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death; or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The DIC claim may also be granted if the appellant can 
establish that although he did not do so, the veteran could 
have obtained a retroactive 100 percent evaluation on a 
schedular or unemployability basis for the 10-year period 
immediately preceding death.  See Green v. Brown, 10 Vet. 
App. 111, 119 (1997).

In Marso v. West, No. 97-2178 (U.S. Vet. App. Dec. 23, 1999), 
the Court decided that a survivor of a deceased veteran is 
eligible for DIC under § 1318(b)(1) if (1) the veteran was in 
actual receipt of a total disability rating for the required 
time period; (2) the veteran would have received a total 
disability rating but for clear and unmistakable error in a 
prior final rating or Board decision; or (3) the veteran was 
"hypothetically" entitled to a total disability rating for 
the required time period, under the limited exceptions of 
Wingo v. West, 11 Vet. App. 307 (1998) and Carpenter v. 
Gober, 11 Vet. App. 140 (1998).  The Board notes that Wingo 
applies to situations where the veteran has never previously 
filed a claim for VA benefits, and Carpenter applies to 
claims prior to March 1992.  The evidence shows that the 
appellant's § 1318 claim is relative to the veteran's claim 
for TDIU.  Since the veteran filed a TDIU claim during his 
lifetime, Wingo does not apply to this case.  Additionally, 
since the appellant first requested § 1318 benefits in 
September 1998, Carpenter does not apply to this case either.

The appellant contends that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because an award of TDIU had been 
granted during the veteran's lifetime.  While the veteran was 
awarded a TDIU by the RO in a March 1979 rating decision, 
effective December 12, 1978, it was subsequently terminated 
in a June 1981 decision, effective September 1, 1981.  In 
November 1982, the Board denied restoration of the TDIU.  In 
August 1986, the veteran sought to reopen his claim for TDIU.  
In an October 1987 rating decision, the RO denied the 
veteran's claim for TDIU.  The veteran did not appeal the 
RO's determination.  

Since the veteran's unemployabiltiy rating was in effect for 
less than 10 years prior to the veteran's death and it was 
not in effect for at least five years from service discharge, 
the appellant can only prevail on her 38 U.S.C.A. § 1318 
claim if an earlier effective date for the award of a TDIU is 
warranted.  The November 1982 Board decision denying 
restoration of the TDIU and the unappealed October 1987 
rating decision denying entitlement to TDIU are final 
decisions in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7104 and 7105 (West 1991); 38 C.F.R. § 3.104, 
3.105(e) (1999).  Therefore, in order to establish that an 
earlier effective date is warranted, it would have to be 
shown that the November 1982 Board decision denying 
restoration of the veteran's TDIU claim or that the RO's 
October 1987 rating decision denying entitlement to TDIU, was 
clearly and unmistakably erroneous.  See Marso, supra.  The 
appellant has not alleged that either decision was clearly 
and unmistakable erroneous.  

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  Therefore, the appellant's claim must be 
denied because it lacks legal merit.  See Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied. 



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

